        Case 4:19-cr-00003-BMM Document 49 Filed 08/03/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                 )
                                                 )
 UNITED STATES OF AMERICA,                       )   Case No. CR-19-03-GF-BMM
                                                 )
                                                 )
                           Plaintiff,
                                                 )   ORDER DELAYING
       v.                                        )
                                                     REPORTING DATE
                                                 )
 WILLIE ANDREW SHARP,                            )
                                                 )
                           Defendant.            )
                                                 )
                                                 )




      Defendant Willie Andrew Sharp has moved to delay his August 5, 2020,

reporting date to Englewood SCP, located in Littleton, Colorado, for 90 days. The

motion is made in light of the COVID-19 pandemic, and the rapidly evolving

public health situation in federal detention facilities. The record indicates Mr.

Sharp is 66 years old, and has underlying medical conditions, including diabetes

and high blood pressure. The Government does not oppose the motion.


                                          1
        Case 4:19-cr-00003-BMM Document 49 Filed 08/03/20 Page 2 of 2



      ACCORDINGLY, for good cause shown, Mr. Sharp’s reporting date shall

be November 5, 2020. If conditions in BOP facilities are not reasonably safe by

that time, Mr. Sharp may make a motion to again assess his reporting date. A

copy of this order shall be submitted to the U.S. Marshals Service and to the

Bureau of Prisons.

      DATED this 3rd day of August, 2020.




                                         2
